                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


BILLY RAY GREGSON,

              Plaintiff,
v.                                                       Case No. 17-13600

COMMISSIONER OF SOCIAL SECURITY,

              Defendant.
                                                /

          OPINION AND ORDER OVERRULING PLAINTIFF’S OBJECTION,
          ADOPTING REPORT AND RECOMMENDATION, AND GRANTING
              DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       All matters in this Social Security appeal stemming from the denial of disability

benefits were referred to Magistrate Judge Mona K. Majzoub for consideration and

recommendation. (Dkt. #3.) Both Plaintiff and Defendant filed motions for summary

judgment. (Dkt. #16, 17.) Currently before this court is a Report and Recommendation

(“R&R”) issued by Judge Majzoub which recommends granting Defendant’s motion for

summary judgment and denying Plaintiff’s motion for summary judgment. (Dkt. #18.)

Plaintiff timely filed one objection to the R&R. (Dkt. #19.) After reviewing the R&R and

the parties’ filings, the court concludes that a hearing is unnecessary. See E.D. Mich.

LR 7.1(f)(2). For the reasons stated below, and in the R&R, the court will overrule

Plaintiff’s objection and adopt the R&R in its entirety without alteration.

                                       I. STANDARD

       The filing of timely objections to an R&R requires the court to “make a de novo

determination of those portions of the report or specified findings or recommendations

to which objection is made.” 28 U.S.C. § 636(b)(1); see also United States v. Raddatz,
447 U.S. 667 (1980); United States v. Winters, 782 F.3d 289, 295 n.1 (6th Cir. 2015);

United States v. Walters, 638 F.2d 947 (6th Cir. 1981). This de novo review requires the

court to re-examine all the relevant evidence previously reviewed by the magistrate

judge to determine whether the recommendation should be accepted, rejected, or

modified in whole or in part. 28 U.S.C. § 636(b)(1).

       In order for this court to apply meaningful de novo review, it is insufficient for the

objecting party to simply incorporate by reference earlier pleadings or reproduce an

earlier unsuccessful motion for dismissal or judgment or response to the other party’s

dispositive motion. See Funderburg v. Comm’r of Soc. Sec., No. 15-10068, 2016 WL

1104466, at *1 (E.D. Mich. Mar. 22, 2016) (collecting cases from the Eastern District of

Michigan). Insufficient objections to a magistrate judge’s analysis will ordinarily be

treated by the court as an unavailing general objection. See Spencer v. Bouchard, 449

F.3d 721, 725 (6th Cir. 2006) (“Overly general objections do not satisfy the objection

requirement.”).

                                     II. DISCUSSION

       Plaintiff’s sole objection challenges the weight afforded to the opinions of

Plaintiff’s treating physician, Dr. Magnatta. Plaintiff contends that the ALJ did not

sufficiently explain her reasons for discounting the opinions of Dr. Magnatta and that

Judge Majzoub improperly credited the ALJ’s assessment of Dr. Magnatta’s opinions.

(Dkt. #19, PageID 378.) In analyzing the opinions of a treating source,

       An ALJ is required to give controlling weight to a treating physician’s opinion
       so long as that opinion is supported by clinical and laboratory diagnostic
       evidence not inconsistent with other substantial evidence in the record. But
       if the ALJ concludes that a treating source’s medical opinion is not entitled
       to controlling weight, she must weigh the opinion in light of several factors.
       The ALJ need not perform an exhaustive, step-by-step analysis of each

                                              2
       factor; she need only provide “good reasons” for both her decision not to
       afford the physician’s opinion controlling weight and for her ultimate
       weighing of the opinion.

Biestek v. Comm’r of Soc. Sec., 880 F.3d 778, 785 (6th Cir. 2017) (internal

citation omitted).

       Plaintiff contends that the ALJ did not have “good reason” for assigning

only some weight to Dr. Magnatta’s opinions. Plaintiff asserts that the ALJ gave

two justifications for discounting Dr. Magnatta’s opinions: 1) the inconsistency

between Dr. Magnatta’s ultimate assessment of Plaintiff’s abilities and repeated

observation of Plaintiff’s normal gait and station and 2) the provision of only

conservative care until April 2016. Plaintiff argues that that neither justification

was sufficient to discount Dr. Magnatta’s opinions.

       Contrary to Plaintiff’s assertions, the ALJ does not rely exclusively on Dr.

Magnatta’s observation of normal gait and station and provision of conservative care in

discounting Dr. Magnatta’s opinions. Rather, these were two of several factors

considered by the ALJ. The ALJ’s opinion also analyzes the results of Plaintiff’s MRI, x-

rays, and musculoskeletal exams in addition to Plaintiff’s large gaps in treatment and

the opinions of other treating sources. (Dkt. #10-2, PageID 33–34, 61.) The court

agrees with Judge Majzoub’s recommendation that these factors, taken in conjunction

with the inconsistencies present in Dr. Magnatta’s treatment notes and lengthy provision

of conservative care, provide sufficent explanation for the ALJ’s decision not to afford

controlling weight to Dr. Magnatta’s opinions. Thus, even if additional evidence on the

record could support a finding of disability, the court will not reweigh the evidence




                                              3
considered by the ALJ. See Brainard v. Sec'y of Health & Human Servs., 889 F.2d 679,

681 (6th Cir. 1989).

            To the extent Plaintiff argues that he be entitled to benefits for a disability

beginning in April 2016 (Dkt. #19, PageID 379), this argument is waived because it has

been ostensibly raised for the first time in Plaintiff’s objection to the R&R. See Swain v.

Comm’r of Soc. Sec., 379 F. App’x 512, 517–18 (6th Cir. 2010).

                                                               III. CONCLUSION

            For the reasons stated above, the court overrules Plaintiff’s objection and adopts

Judge Majzoub’s R&R in full and without amendment. Accordingly,

            IT IS ORDERED that Plaintiff’s objection (Dkt. #19) is OVERRULED and that

Judge Majzoub’s Report and Recommendation (Dkt. #18) is ADOPTED IN FULL AND

INCORPORATED BY REFERENCE.

            IT IS FURTHER ORDERED that Defendant’s Motion for Summary Judgment

(Dkt. #17) is GRANTED and Plaintiff’s Motion for Summary Judgment (Dkt. #16) is

DENIED.

                                                                         s/Robert H. Cleland
                                                                         ROBERT H. CLELAND
                                                                         UNITED STATES DISTRICT JUDGE

Dated: February 21, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, February 21, 2019, by electronic and/or ordinary mail.

                                                                         s/Lisa G. Wagner
                                                                         Case Manager and Deputy Clerk
                                                                         (810)292-6522

S:\Cleland\Cleland\HEK\Civil\17-13600.GREGSON.adopt.social.security.R&R.HEB.docx




                                                                              4
